       Case 4:20-cv-00176-MW-MAF Document 6 Filed 05/12/20 Page 1 of 2




           IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                      TALLAHASSEE DIVISION

DAVID PRIESTER,

      Petitioner,

v.                                          Case No. 4:20cv176-MW/MAF

MARK INCH, Secretary,
Florida Department of Corrections,
et al.,

     Respondents.
___________________________/

                        ORDER ACCEPTING AND ADOPTING
                         REPORT AND RECOMMENDATION

      This Court has considered, without hearing, the Magistrate Judge's Report

and Recommendation. ECF No. 4. Upon consideration, no objections having been

filed by the parties,

      IT IS ORDERED:

      The report and recommendation is accepted and adopted as this Court’s

opinion. The case file, including any service copies and pending motions, is

TRANSFERRED to the United States District Court for the Middle District of




                                        1
        Case 4:20-cv-00176-MW-MAF Document 6 Filed 05/12/20 Page 2 of 2




Florida, Orlando Division, for all further proceedings. The Clerk shall also close the

file.

        SO ORDERED on May 12, 2020.


                                       s/ MARK E. WALKER
                                       Chief United States District Judge




                                          2
